Citation Nr: 0117074	
Decision Date: 06/26/01    Archive Date: 07/03/01

DOCKET NO.  95-27 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine




THE ISSUES

1.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD) with depression.  

2.  Entitlement to service connection for a claimed left 
elbow disorder.  

3.  Entitlement to an increased (compensable) rating for the 
service-connected left knee disability.  

4.  Entitlement to an increased (compensable) rating for the 
service-connected right knee disability.  

5.  Entitlement to an increased rating greater than 10 
percent for the service-connected cervical spine disability.  



6.  Entitlement to an increased rating greater than 20 
percent for the service-connected low back disability.  

7.  Whether new and material evidence has been submitted 
sufficient to reopen the claim of service connection for a 
sinus disorder.  

8.  Whether new and material evidence has been submitted 
sufficient to reopen the claim of service connection for left 
and right trochanteric bursitis disorders.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The veteran and her mother



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran had active service from July 1980 to August 1981.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from July 1993 and November 1994 rating decisions 
by the RO in Boston, Massachusetts and the RO in Providence, 
Rhode Island, respectively.  

Then, the veteran relocated and the claims file was 
transferred to the Togus, Maine, RO.  



FINDINGS OF FACT

1.  New evidence has been received since the December 1982 
rating decision which denied the claim of service connection 
for a chronic sinusitis disability that must be considered in 
order to fairly decide the merits of the claim.  

2.  New evidence has been received since the June 1983 rating 
decision which denied the claim of service connection for 
left and right trochanteric bursitis disorders that must be 
considered in order to fairly decide the merits of the claim.  



CONCLUSIONS OF LAW

1.  As new and material evidence has been received to reopen 
the veteran's claim of service connection for a sinusitis 
disorder.  38 U.S.C.A.§ 5108 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.156(a) (2000).  

2.  As new and material evidence has been received to reopen 
the veteran's claim of service connection for left and right 
trochanteric bursitis disorders.  38 U.S.C.A.§ 5108 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.156(a) (2000).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Whether new and material evidence has been submitted to 
reopen the claims of service connection for a sinus disorder 
and left and right trochanteric bursitis disorders.

The veteran contends that she has currently manifested sinus 
disability and hip disability that are the product of her 
active service.  The Board must determine in considering this 
case whether sufficient evidence has been received to reopen 
the previously denied claims of service connection.  

Governing statutory and regulatory provisions stipulate that 
a claimant has one year from the date of notice of an adverse 
RO rating decision in which to indicate disagreement 
therewith; otherwise, that decision is final, and may be 
reopened only upon the receipt of additional evidence which, 
under the applicable statutory and regulatory provisions, is 
both new and material.  38 U.S.C.A. § 7105 (West 1991 & Supp. 
2000);  38 C.F.R. § 20.1103 (2000).  

When presented with a claim to reopen a previously finally 
denied claim, first it must be determined whether the 
evidence submitted by the claimant is new and material and, 
if so, the VA will then evaluate the merits of the claim 
after ensuring that the broad duty to assist has been 
fulfilled.  Elkins v. West, 12 Vet. App. 209 (1999).  

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative, in that it presents new 
information.  38 C.F.R. § 3.156 (a) (2000).  

In addition, the evidence, even if new, must be material, in 
that it bears directly and substantially upon the specific 
matter under consideration.  That is, the evidence must be so 
significant that it must be considered in order to fairly 
decide the merits of the claim, by itself or in connection 
with evidence previously assembled.  See Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (2000).  

The question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996).  

The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

The veteran's initial claim of service connection for a 
sinusitis disorder was denied in a December 1982 rating 
decision on the basis that a chronic sinus condition had not 
been diagnosed.  Her initial claim of service connection for 
left and right trochanteric bursitis was also denied in a 
June 1983 rating decision on the basis that current hip 
disability had not been manifested.  

The veteran has since submitted additional evidence, and 
hearing testimony, tending to show that she has been assessed 
as having a chronic sinusitis condition and hip disability 
since service.  As this new evidence tends to show that she 
may have current sinus and hip disability, the Board finds it 
to probative for the purpose of reopening the claims.  

This medical evidence is new, both in that it has not 
previously been submitted and to the extent that it presents 
new information.  It is also material to the veteran's 
claims.  38 C.F.R. § 3.156(a) (2000).  

Thus, as new and material evidence has been presented, the 
claims of service connection for a sinus disorder and left 
and right trochanteric bursitis disorders are reopened.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2000).  

There have been significant changes in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, et seq.  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

Although the RO has not had an opportunity to address the new 
law in this case, the veteran is not prejudiced by the Board 
deciding the appeal to the extent discussed hereinabove.  



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for a sinusitis disorder, the 
appeal to this extent is allowed, subject to further 
development as discussed hereinbelow.  

As new and material evidence has been submitted to reopen the 
claim of service connection for left and right trochanteric 
bursitis disorders, the appeal to this extent is allowed, 
subject to further development as discussed hereinbelow.  



REMAND

The veteran avers that her service-connected left knee, right 
knee, cervical spine and back disabilities are more severe 
than currently evaluated.  She also contends that she suffers 
from PTSD with depression as the result of sexual assaults 
during active service, left elbow disability due to a 
document injury in 1991 in connection with period of active 
duty for training, and sinusitis and left and right 
trochanteric bursitis disorders due to events during her 
period of active service.  

A review of the claims folder shows that the veteran has not 
been afforded a recent VA examination in order to assess the 
severity of her service-connected conditions.  Additionally, 
the Board finds that medical examinations are indicated prior 
to further adjudication of her claims of service connection 
for PTSD with depression, left elbow disorder, left and right 
trochanteric bursitis disorders, and sinus disorders.  

The veteran has recently relocated and alleged recent 
treatment for her PTSD.  Additionally, she avers that there 
were witnesses to some of the attacks during her active 
service.  The RO should ask her to provide the current names 
and addresses of her medical treatment providers and notify 
her of additional information to support her assertions that 
she was sexually assaulted in service.  

Therefore, this case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated her for the 
claimed PTSD with depression, left elbow 
disorder, sinus disorder and hip 
disorders since service and the claimed 
service-connected disabilities since 
1998.  After securing the necessary 
release(s), the RO should make attempts 
to obtain these records.  The veteran 
also should be instructed to submit lay 
statements from witnesses, or other 
evidence, to the claimed events.  

2.  The RO should take appropriate steps 
to contact the veteran so that she can 
provide detailed information referable to 
the claimed sexual assaults during 
service.  She also should be instructed 
in this regard to submit competent 
evidence to support her assertions 
referable to the claimed attacks or 
assaults during service.  Based on the 
veteran's response, the RO should 
undertake appropriate action in order to 
verify the claimed events as presented by 
the veteran.  

3.  Following completion of the 
development requested hereinabove, the RO 
should schedule the veteran for 
appropriate VA examinations in order to 
ascertain the current severity of her 
service-connected disabilities and to 
determine the nature and likely etiology 
of the claimed psychiatric disorder, left 
elbow disorder, sinus disorder and hip 
disorders.  The claims folder and a copy 
of this Remand should be provided to the 
examiner(s) for review prior to any 
examination.  Based on his/her review of 
the case, the appropriate examiner should 
offer an opinion as to the likelihood that 
the veteran has current disability 
manifested by PTSD with depression, a left 
elbow disability, a hip disability and 
sinus disability due to disease or injury 
that was incurred in or aggravated by 
service.  

4.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claims, 
including those of service connection for 
sinus disorder and left and right 
trochanteric bursitis disorders on the 
merits.  The RO must undertake appropriate 
steps to review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  If the benefit sought 
on appeal remains denied, the veteran and 
her representative should be provided with 
a Supplemental Statement of the Case 
(SSOC).  The SSOC must review the evidence 
and contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 



